DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, one reference has an incorrect patent number.  A reference from Inabe is included in the PTO-892.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second shells with a semi-circular shaped cross section” and “the drive mechanism comprises a parallel spline gear arrangement” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive shaft bias member arranged to axially bias the drive shaft into a failsafe position” in claims 1 and 21 and “a clutch bias member” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “the clutch comprises first and second shells with a semi-circular shaped cross-section and concentrically arranged around the at least a portion of the externally threaded portion of the drive shaft.”  As shown in Figs. 4b and 4c, the shells (22, 24) have portions of their internal and/or external shape that are semi-circular.  However, the cross section of neither shell is semi-circular.  Additionally, given the different sizes of the first and second shells, both shells would not have a (singular) cross-section shape.  So, the scope of claim 5 is unclear.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10, 12-14, 16, and 21 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schade (US Patent Number 8,979,063).
Re claim 1, Schade discloses a failsafe valve actuator, the valve actuator comprising: a drive mechanism (102, see also, col. 2, lines 65-67); a drive shaft (110) comprising an externally threaded portion extending along at least a portion of the length of the drive shaft, the drive shaft being coupled to the drive mechanism, such that the drive shaft is rotatable by the drive mechanism when the drive mechanism is energised, and wherein the drive shaft is further axially moveable between a retracted position and an extended position; a drive shaft bias member (124) arranged to axially bias the drive shaft into a failsafe position (see numerous citations to the failsafe position, including the title); a clutch (104) arranged adjacent to the threaded portion of the drive shaft (see Fig. 2); and comprising at least a partial internal thread complementary to the external thread of the drive shaft (see Fig. 2 showing the clutch engaged and Fig. 3 showing the clutch not engaged), a clutch actuator (246, 248, 250) coupled to the clutch and arranged to move 
Re claim 2, Schade discloses a valve actuator as claimed in claim 1, wherein movement of the clutch to the disengaged position is the result of de-energising of the clutch actuator (see col. 5, lines 10-15). 
Re claim 3, Schade discloses a valve actuator as claimed in claim 1, wherein the clutch comprises a body (224, 226) defining a partial segment of internal thread (240, 241) corresponding to the thread of the drive shaft (see Figs. 2 and 3). 
Re claim 4, Schade discloses a valve actuator as claimed in claim 1, wherein the clutch is positioned concentrically around at least a portion of the drive shaft (See Fig. 2). 
Re claim 5, Schade discloses a valve actuator as claimed in claim 4, wherein the clutch comprises first and second shells (116, 114) with a semi-circular shaped cross-section and concentrically arranged around the at least a portion of the externally threaded portion of the drive shaft (see Fig. 2.  Also note the 35 USC 112 rejection above.  The internal shape of the shells 116, 114 have the same semi-circular shape). 

Re claim 8, Schade discloses a valve actuator as claimed in claim 7, wherein the clutch actuator is arranged to move the second shell into engagement with the at least a portion of the externally threaded portion of the drive shaft in response to energisation of the clutch actuator, such that the threaded portion of the second shell engages with the threaded portion on the drive shaft to cause the drive shaft to be moved axially from one of the retracted and extended position to the other of the retracted and extended position (see col. 4, line 57 to col. 5, line 3). 
Re claim 10, Schade discloses a valve actuator as claimed in claim 5, wherein the first and second shells are separated by a clutch bias member (252), and the clutch actuator is arranged to move the second shell into engagement with the drive shaft against the clutch bias member. 
Re claim 12, Schade discloses a valve actuator as claimed in claim 1, wherein the drive shaft bias member comprises at least one spring (124) arranged to automatically return the drive shaft to one of the retracted and extended position when the clutch disengages from the drive shaft. 
Re claim 13, Schade discloses a valve actuator as claimed in claim 1, wherein the clutch actuator comprises a solenoid (246) having a plunger (248, 250), the plunger being linearly moveable to move the clutch into engagement with the drive shaft in response to energisation of the solenoid. 

Re claim 16, Schade discloses a valve actuator as claimed in claim 1, wherein the drive mechanism comprises an electrical motor (see col. 2, lines 66 and 67). 
Re claim 21, Schade discloses a valve apparatus comprising a valve (see col. 2, line 11) and a valve actuator (see the discussion with respect to claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schade in view of Ksieski (US Patent Number 3,252,684).
Schade discloses a valve actuator as claimed in claim 10.  However, Schade does not show any details of the interface of the clutch bias spring and the shells.  Ksieski discloses placing springs (32) in spring pocket recesses (31).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schade to have the clutch bias spring in spring pocket recesses in order to provide some stability for the spring.

Claims 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schade in view of Marin et alia (US Patent Number 5,735,456), hereinafter “Marin”.
Re claim 15, Schade discloses a valve actuator as claimed in claim 1, but is silent as to the drive mechanism being automatically de-energised and the drive shaft held in one of the retracted and extended position against the drive shaft bias member by the clutch after one or more of: a pre-determined length of operating time; a position sensor indicating that the full stroke of the drive shaft has been reached; a sensor measuring the current and indicating that a pre-determined current limit has been reached. 
Re claim 17, Schade discloses a valve actuator as claimed in claim 16, but is silent as to  the electrical motor driven through an adjustable current limited supply, such that when a pre-determined current limit is reached, the motor automatically de-energises and the drive shaft is held in one of the retracted and extended position by the clutch against the drive shaft bias member. 
Marin discloses a similar valve actuator that measures motor current and has a setpoint at which the motor is turned off (see col. 3, lines 60-67) (per claims 15 and 17).  This is also a position sensor (per claim 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schade to turn the motor off at a motor current setpoint threshold (which also acts as a position sensor) in order to use less energy, while permitting the clutch of Schade to continue to hold the drive shaft in position.
Re claim 20, Schade discloses a valve actuator as claimed in claim 1, but is silent as to the clutch actuator requiring less power to hold the drive shaft in one of the retracted and extended position by the clutch compared to the amount of power required to hold the drive shaft .

Claims 6, 9, 18, and 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Schade
Re claims 18 and 19, Schade discloses a valve actuator as claimed in claim 1, but is silent as to any details of the transmission between the motor and the shaft (other than the example of a gear train, see col. 2, lines 65-67).  It is noted that applicant does not show a parallel spline gear arrangement either.  The examiner takes official notice that a drive pin and a sliding coupling for engagement between the drive mechanism and the drive shaft and a parallel spline gear arrangement are well known structure to impart movement of the motor to the shaft and it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Re claims 6 and 9, Schade discloses a valve actuator as claimed in claim 5, but does not disclose wherein the first shell has a smooth inner surface proximal to the drive shaft and  wherein the external diameter of the second shell is smaller than the external diameter of the first shell.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schade to have the first shell with a smooth inner surface proximal to the drive shaft as it would be easier to manufacture and the shaft would still reciprocate because it would still engage the other threaded section in the other shell.  It would also have been obvious to modify Schade to have one of the shells be larger than the other as a change in size is generally considered obvious and could change the overall size of the device if one section could be made smaller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753